PER CURIAM.
In this Anders appeal, we affirm the judgment and sentence imposed, but strike the imposition of public defender’s fees because the record does not establish that appellant was advised of his right to contest the amount of the fee. See Allmond v. State, 668 So.2d 1120 (Fla. 5th DCA 1996). On remand, the trial court may reconsider the imposition of the fee after compliance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure.
JUDGMENT and SENTENCE AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; and REMANDED.
PETERSON, C.J., and DAUKSCH and GRIFFIN, JJ., concur.